Citation Nr: 0809556	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1969 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  There is no evidence of a hip injury or disorder in 
service or for many years thereafter.

2.  The competent medical evidence of record indicates that 
the current bilateral hip disability is not related to 
service and is not secondary to the veteran's service-
connected bilateral knee disabilities.  


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by service, nor is it caused or aggravated by the veteran's 
service-connected bilateral knee disabilities.  38 U.S.C.A. 
§§ 1110, 1116(a)(3), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The RO provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 
2006, subsequent to the initial adjudication.  While the 
March 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an June 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.                                                                    

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination and opinion as to the nature and etiology of the 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a bilateral hip 
disability.  The veteran contends that his bilateral hip 
disability was acquired while serving in Vietnam when he 
injured his hips and knees during a fall out of a helicopter 
in April or May of 1971.  Alternatively, he claims that his 
bilateral hip disability is secondary to his service 
connected disabilities of his knees, and that his knee 
disabilities have furthermore aggravated and worsened his hip 
disability.  The veteran notes that he received treatment for 
his hips at a military facility in South Vietnam while 
assigned to the First Marine Air Wing, in Santa Ana, 
California from July 1971 to November 1972, and had his hips 
examined at a VA Medical Center in New Orleans from December 
1972 to December 1973.  The RO requested the latter records, 
but was informed that the veteran had no records at the 
Medical Center.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records (SMRs) dated in May 1972 note 
treatment at Fort Polk, Louisiana Army Hospital for a split 
knee and wrist fracture from a car accident while the veteran 
was on leave.  Likewise, SMRs show treatment for knee pain 
throughout service.  The veteran's November 1972 release 
examination indicates that a clinical evaluation found that 
he had normal lower extremities and spine, to include other 
musculoskeletal.  A clinical examination during an August 
1991 Naval Reserve enlistment examination found that the 
veteran had a normal spine, to include other  
musculoskeletal, and the veteran reported that he was in good 
health and that he did not then have, nor did he ever have, 
swollen or painful joints, cramps in his legs, or arthritis.  
Thus, SMRs do no show any in-service complaints, findings or 
diagnoses related to the veteran's hips. 

VA treatment records indicate that the veteran complained of 
some numbness in both hips in March 2004.

A VA joints examination was conducted in May 2006.  The 
examiner reviewed the veteran's claims file and x-rays of his 
hips were performed.  He noted the veteran's contention that 
his bilateral hip condition is due to the secondary causes of 
Osgood-Schlatter's disease in both knees, and that the 
Osgood-Schlallter's disease caused the bilateral degenerative 
joint disease (DJD) in his knees.  It was noted that there 
was no evidence that the veteran sustained any hips injuries 
in the military.  The examiner assessed the veteran with 
bilateral, age acquired degenerative joint disease of the 
hips, aggravated by morbid obesity.  He also stated that his 
opinion was that the veteran's bilateral hip condition is not 
due to his bilateral knee degenerative joint disease, and 
that the condition is a primary age induced osteoarthritis of 
the hips that is exacerbated by the veteran's morbid obesity.

Regarding the veteran's claim that his bilateral hip 
condition is related to an injury in service, the negative 
evidence in this case outweighs the positive.  The veteran's 
SMRs, including his examination in November 1972 and own 
reported health condition in August 1991, indicate that 
contrary to his assertions, he did not suffer an in-service 
injury related to his hips.  Additionally, although the 
veteran has argued that his current diagnosis is related to a 
claimed injury in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh medical 
evidence of record, which shows that the veteran did not 
develop a bilateral hip condition until many years after 
service and that his bilateral hip condition is age induced.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Similarly, regarding the veteran's claim that his bilateral 
hip disability is secondary to his service-connected knee 
disabilities, the negative evidence in this case again 
outweighs the positive.  Although the veteran has argued that 
his current bilateral hip disability is secondary to his 
service-connected bilateral knee disabilities, including DJD 
and Osgood-Schlatter's disease, these are not matters for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, specifically the VA examiner's 
medical opinion, which indicates that the veteran's bilateral 
hip disability is not proximately due to or the result of his 
bilateral knee disabilities.  See 38 C.F.R. § 3.310(a).  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App.at 175.

The preponderance of the evidence is against the claim for a 
bilateral hip disability on a direct or secondary basis; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service connected 
bilateral knee disabilities is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


